825 F.2d 408Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Monroe PATTERSON, Jr., Plaintiff-Appellant,v.The MEMORIAL HOSPITAL, Defendant-Appellee.
No. 87-2023
United States Court of Appeals, Fourth Circuit.
Submitted April 29, 1987.Decided July 13, 1987.

Monroe Patterson, Jr., appellant pro se.
Donald Lester Creach, Hunton & Williams, for appellee.
Before WIDENER, ERVIN and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order refusing relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e, is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Patterson v. The Memorial Hospital, C/A No. 86-0073-D (W.D. Va., Jan. 13, 1987).


2
AFFIRMED.